DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 1/12/2022, claims 1 – 10 and 13 – 20 are pending for examination. This action is final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 12/3/2021 is herein reviewed by the Examiner.
Response to Amendment
Acknowledgement is made claims 3 and 13 – 20 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 11 – 13 of Remarks dated 1/12/2022, wherein Applicant alleges, “the data that is retrieved when nodes are polled is data about the nodes, namely port and nodes IDs, it is not data that has been exchanged between ports. Claim 1 requires a packet that comprises a message sent by a first network device to a second network device, and the retrieved data in Russ et al. is not evidently a packet, nor does it comprise a message from one node to another”, have been fully considered and found not persuasive.
Russ et al. (US 5,841,759), hereinafter “Russ”, recites, Col. 5 Line 61 – Col. 6 Line 17:
“As shown in FIG. 2, as before, a PVCID message 48 is sent, right after the restoration of the communications path, by end node 2 to end node 14. Similarly, a PVCID message 50 is sent by end node 14 to end node 2. As mentioned before, each of the end nodes carries a unique identifier containing information relating to its originating node, as for example the ID of the originating node, and the ID of the access/egress port to which the STS-1 circuit that forms the communications path is connected. Thus, PVCID message 48 will contain information relating to node 2 while PVCID message 50 will contain information relating to node 14. The respective data contained in the PVCID messages 48 and 50 are stored in memory 14M and memory 2M, respectively, of end nodes 14 and 2.
Given the fact that OSS 30 will poll the nodes of the network right after a disruption to the network, the data relating to the ports and the nodes that the ports reside in which form the ends of the communications path within the DTNR domain 28 is retrieved by OSS 30 and put in its memory 34. Thereafter, processor 32 will retrieve the same information relating to the same communications path stored right before the communications path was disrupted, and compares the two sets of access/egress port IDs, as well as the node IDs, to determine if there have been any changes.” (Examiner’s Emphasis)
One of ordinary skill in the art will readily understand, from the citation of Russ above and the teachings of Russ as a whole, that Russ teaches of network nodes exchanging port and addressing information in PVCID messages and a central controller (“OSS”) polling the nodes for this very same information which was exchanged between the nodes. As such, Russ effectively teaches of the claimed limitations at issue in Applicant’s arguments as Russ teaches the OSS receiving a first packet (the data exchanged between the nodes) through a monitoring session (the polling) wherein the first packet comprises a first message sent by the first network device to a second network device (the port and addressing information exchanged within PVCID messages between two network nodes).
it is apparent from Fig. 2 that the PVCID message 48 that is sent from node 2 to node 14 travers a path through nodes 4, 10, and 16 and never passes through OSS 30.” Examiner disagrees and believes this is a mischaracterization of the claimed invention. The claimed invention does not require the management device be within the path of the original packet. Rather, it only requires to receive the packet through some undisclosed means. Since Russ teaches the OSS polling a network node to receive this information, Russ effectively teaches this claimed feature.
Applicant also asserts, “Claim 1 also requires a step of performing, by the centralized management apparatus, a fault diagnosis based on the first packet and the second packet. Here, the Examiner cited col. 6 lines 18-34 of Russ et al., and while the cited paragraph does teach a comparison of unique identifiers, this is not a comparison based on packets.” Examiner disagrees and believes this is a mischaracterization of the claimed invention. Claim 1 does not require a comparison of packets to perform fault diagnosis. Rather, the claim only requires “performing fault diagnosis based on the first packet and the second packet”. The relationship between the performing, the first packet, and the second packet is not provided in sufficient detail to overcome the teachings of Russ, since Russ very clearly teaches the OSS receiving port and addressing information from data communicated between two end nodes and then using that information to perform fault diagnosis. As such, the fault diagnosis of Russ is based on this received information from each node, as required by the claimed invention.
Applicant finally asserts, “Osborne makes no mention of sessions (other than one reference to communication sessions (paragraph [0014])), and even if one could infer the existence of a first IGP monitoring protocol session in Osborne, Osborne makes no mention of successive sessions, or transitions between sessions, to suggest existence of more than one session.” Examiner disagrees, and finds this to be a mischaracterization of both the claimed invention and the rejection of the claims under the prior art. The claimed invention does not specifically teach of successive sessions or a transition to sessions 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Russ has already been shown to teach of a monitoring session of a single node in a network, wherein the OSS polls nodes for exchanging communication information (reproduced in the citations of Russ above). As such, Russ effectively teaches of a monitoring session of each node in the network, as the OSS polls multiple nodes for the same information and therefore has a separate and distinct monitoring (e.g., “polling”) session with each (Russ Col. 6 Lines 8 – 17). 
Based upon the rationale above and the rejections contained herein, the rejections of the independent claims including claim 1 are maintained and presented herein. No new prior art references have been introduced.
Applicant’s arguments, found on pages 10 – 11 of Remarks dated 1/12/2022, wherein Applicant alleges the amendments to claims 13 – 20 overcome the previous rejections of the claims under 35 U.S.C. §112 have been fully considered and found persuasive. Claims 13 – 20 have been amended to recite structure for the claimed elements and no longer invoke 112(f). As such, the previous rejections of claims 13 – 20 under 35 U.S.C. §112 are withdrawn.
Allowable Subject Matter
Dependent claims 3 and 15 are objected to for comprising allowable subject matter which is not taught by the prior art but depend from a rejected parent claim. If the subject matter of claims 3 or 15 were rewritten in independent form to comprise additionally the subject matter of all respective parent claims then the claims would be in condition for allowance.
Claims 4, 5, 6, and 16 depend either directly or indirectly from claims 3 or 15 and are objected to under the same rationale.
Claims 8, 9, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7 – 9 and 17 – 19 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites, in part,
“wherein the first message and the second message are link state information, and the link state packet database information comprises at least one link state packet”

Independent claim 17 recites subject matter similar to claim 7 and is rejected under the same rationale. Dependent claims 8, 9, 18, and 19 inherit the rejections of their respective parent claims without curing their deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 13, 14, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Russ et al. (US 5,841,759), hereinafter “Russ” in view of Osborne (US 2017/0054625 A1).
Regarding claim 1, Russ teaches a fault diagnosis method, comprising: 
receiving, by a centralized management apparatus (operational support system (OSS)), a first packet from a first 5network device through a first monitoring protocol session (network management monitoring overall performance of the system by the OSS (Russ Col. 3 Lines 14 – 27)), wherein the first packet comprises a first message sent by the first network device to a second network device (OSS retrieves data exchanged between two end nodes of a newly formed connection (Russ Col. 6 Lines 8 – 18) data was original sent in a PVCID message from end node 2 to end node 14 (Russ Col. 5 Line 61 – Col. 6 Line 7));
receiving, by the centralized management apparatus, a second packet from the second network device through the monitoring protocol session, wherein the 10second packet comprises a second message sent by the second network device to the first network device, and a message type of the second message is the same as that of the first message (OSS retrieves data exchanged between two end nodes of a newly formed connection (Russ Col. 6 Lines 8 – 18) end node 14 likewise sends a PVCID message to end node 2 (Russ Col. 5 Line 61 – Col. 6 Line 7)); and 
performing, by the centralized management apparatus, a fault diagnosis based on the first packet and the second packet (OSS compares the data received from end nodes 2 and 14 with data previously held comprising the end nodes and their respective communication path and reports any errors (Russ Col. 6 Lines 18 – 34)).
Russ fails to teach of a monitoring session being a first Interior Gateway Protocol (IGP) monitoring protocol session for a first network device and a second IGP monitoring protocol session for a second device.  
However, in analogous art, Osborne teaches a monitoring session being a first Interior Gateway Protocol (IGP) monitoring protocol session for a first network device and a second IGP monitoring protocol session for a second device (network components use IGP messages to announce topology information directly to routers (Osborne Paragraph [0020])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Osborne related to having respective network Russ for the purpose of maintaining at the routers link state information from multiple devices. One would be motivated as such as each router may possess a complete network topology and may independently calculate the best next hop for a possible destination (Osborne Paragraph [0020]).

Regarding claim 152, Russ and Osborne teach the method according to claim 1, wherein performing, by the centralized management apparatus, the fault diagnosis based on the first packet and the second packet comprises: 
performing, by the centralized management apparatus, the fault diagnosis when the first packet and the second packet do not meet a packet rule (OSS compares the unique node identifiers retrieved from the PVCID messages and determines if the port configuration is appropriate between the two end nodes (Russ Col. 6 Lines 8 – 34)).  

Regarding claim  257, Russ and Osborne teach the method according to claim 2, 
wherein the first message and the second message are link state information, and the link state packet database information comprises at least one link state packet (messages exchanged between the first and second endpoints comprise port information for device interfaces (Russ Col. 4 Lines 4 – 41) comparing link state information from different network components to determine that a link may no longer be valid (Osborne Paragraph [0022]) It would have been obvious to one of ordinary skill in the art to apply these teachings to the teachings of Russ for the purpose of indicating a link state change. One would be motivated as such as this allows for the distribution of new optimal and valid routes.); and, 
wherein before performing, by the centralized management apparatus, the fault diagnosis when the first packet and the second packet do not meet a packet rule (continuity of the reconnected path may be unverified (Russ Col. 6 Lines 35 – 48)), the method 30further comprises: 46Attorney Docket No.: 088963-1210444 (110800US) Client Reference No.: 85556046US04 
if at least one link state packet comprised in the first packet is inconsistent with at least one link state packet comprised in the second packet, determining, by the centralized management apparatus, that the first packet and the second packet do not meet the packet rule (unverified reconnection may be due to incorrect information in the necessary port information, which is compared to historical data from the first and second endpoints (Russ Col. 6 Lines 18 – 48)).  

Regarding claim 2513, Russ teaches a centralized management apparatus, comprising: 
a transceiver, configured to receive a first packet from a first network device through a monitoring protocol session (operational support system (OSS)), a first packet from a first 5network device through a first monitoring protocol session (network management monitoring overall performance of the system by the OSS (Russ Col. 3 Lines 14 – 27)), wherein the first packet comprises a first message sent by the first network device to a second network device (OSS retrieves data exchanged between two end nodes of a newly formed connection (Russ Col. 6 Lines 8 – 18) data was original sent in a PVCID message from end node 2 to end node 14 (Russ Col. 5 Line 61 – Col. 6 Line 7)), wherein
30the transceiver is further configured to receive a second packet from the second network device through a second monitoring protocol session, wherein the second packet comprises a second message OSS retrieves data exchanged between two end nodes of a newly formed connection (Russ Col. 6 Lines 8 – 18) end node 14 likewise sends a PVCID message to end node 2 (Russ Col. 5 Line 61 – Col. 6 Line 7)); and 
5a processor, configured to perform a fault diagnosis based on the first packet and the second packet (OSS compares the data received from end nodes 2 and 14 with data previously held comprising the end nodes and their respective communication path and reports any errors (Russ Col. 6 Lines 18 – 34)).
Russ fails to teach of a monitoring session being a first Interior Gateway Protocol (IGP) monitoring protocol session for a first network device and a second IGP monitoring protocol session for a second device.  
However, in analogous art, Osborne teaches a monitoring session being a first Interior Gateway Protocol (IGP) monitoring protocol session for a first network device and a second IGP monitoring protocol session for a second device (network components use IGP messages to announce topology information directly to routers (Osborne Paragraph [0020])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Osborne related to having respective network components each announce their own topology information to a central entity (such as a router) and apply them to the teachings of Russ for the purpose of maintaining at the routers link state information from multiple devices. One would be motivated as such as each router may possess a complete network topology and may independently calculate the best next hop for a possible destination (Osborne Paragraph [0020]).

Regarding claim 14, Russ and Osborne teach the apparatus according to claim 13, wherein the processor is configured to perform the fault diagnosis when the first packet and the second packet do not meet a packet rule (OSS compares the unique node identifiers retrieved from the PVCID messages and determines if the port configuration is appropriate between the two end nodes (Russ Col. 6 Lines 8 – 34)).  

Regarding claim 17, Russ and Osborne teach the apparatus according to claim 14, wherein the first message and the second 25message are link state database information, and the link state packet database information comprises at least one link state packet (messages exchanged between the first and second endpoints comprise port information for device interfaces (Russ Col. 4 Lines 4 – 41) comparing link state information from different network components to determine that a link may no longer be valid (Osborne Paragraph [0022]) It would have been obvious to one of ordinary skill in the art to apply these teachings to the teachings of Russ for the purpose of indicating a link state change. One would be motivated as such as this allows for the distribution of new optimal and valid routes.); and 
the processing unit is further configured to: 
if at least one link state packet comprised in the first packet is inconsistent with at least one link state packet comprised in the second packet, determine that the first packet and the second packet do not meet 30the packet rule (continuity of the reconnected path may be unverified (Russ Col. 6 Lines 35 – 48) unverified reconnection may be due to incorrect information in the necessary port information, which is compared to historical data from the first and second endpoints (Russ Col. 6 Lines 18 – 48)).  

Claims 10 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Russ in view of Osborne and further in view of Hoja et al. (US 2017/0134247 A1), hereinafter “Hoja”.
Regarding claim 10, where Russ and Osborne teach the method according to claim 1 and a monitoring protocol being IGP monitoring protocol (Osborne Paragraph [0020]) (inherits motivation to combine from parent claim.), Russ and Osborne fail to teach wherein before receiving, by the centralized 25management apparatus, the first packet from a first network device through the first session, the method further comprises configuring, by the centralized management apparatus, a first IP address configured to establish an session and a transmission control protocol (TCP) port number, 30receiving, by the centralized management apparatus, a TCP connection establishment request from the first network device by using the TCP port number, wherein the TCP connection establishment request comprises a second IP address that is used to establish the session and that is configured by the first network device, and 5establishing, by the centralized management apparatus, the first session.  
However, in analogous art, Hoja teaches wherein before receiving, by the centralized 25management apparatus, the first packet from a first network device through the first session, the method further comprises configuring, by the centralized management apparatus, a first IP address configured to establish an session and a transmission control protocol (TCP) port number (server side operating system provides IP address and port as a network interface (Hoja Paragraph [0106]) client system agent indicates the IP address and port for a TCP/IP based communication (Hoja Paragraphs [0125 – 0126])), 30receiving, by the centralized management apparatus, a TCP connection establishment request from the first network device by using the TCP port number, wherein the TCP connection establishment request comprises a second IP address that is used to establish the IGP monitoring protocol session and that is configured by the first network device (TCP/IP client sends a SYN packet to request initiation of a TCP session with the server (Hoja Paragraph [0059]) the server fetching the messages on the TCP port the server is listening to (Hoja Paragraph [0052]) wherein the communication indicates client IP address and port (Hoja Paragraph [0126]), and 5establishing, by the centralized management apparatus, the first IGP monitoring protocol session (Hoja Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hoja related to creating TCP sessions to share data between network devices and a central component and apply them to the teachings of Russ and Osborne for the purpose of performing server side monitoring of client devices to determine quality of service information (Hoja Paragraph [0012]). One would be motivated as such as this allows the system to play the role of a host and collect network data from multiple sources across the network (Hoja Paragraph [0050]).

Regarding claim 20, where Russ and Osborne teach the apparatus according to claim 13, and a monitoring protocol being IGP monitoring protocol (Osborne Paragraph [0020]) (inherits motivation to combine from parent claim.), Russ and Osborne fail to teach configuring, by the centralized management apparatus, a first IP address configured to establish an session and a transmission control protocol (TCP) port number, 30receiving, by the centralized management apparatus, a TCP connection establishment request from the first network device by using the TCP port number, wherein the TCP connection establishment request comprises a second IP address that is used to establish the session and that is configured by the first network device, and 5establishing, by the centralized management apparatus, the first session.  
Hoja teaches wherein before receiving, by the centralized 25management apparatus, the first packet from a first network device through the first session, the method further comprises configuring, by the centralized management apparatus, a first IP address configured to establish an session and a transmission control protocol (TCP) port number (server side operating system provides IP address and port as a network interface (Hoja Paragraph [0106]) client system agent indicates the IP address and port for a TCP/IP based communication (Hoja Paragraphs [0125 – 0126])), 30receiving, by the centralized management apparatus, a TCP connection establishment request from the first network device by using the TCP port number, wherein the TCP connection establishment request comprises a second IP address that is used to establish the IGP monitoring protocol session and that is configured by the first network device (TCP/IP client sends a SYN packet to request initiation of a TCP session with the server (Hoja Paragraph [0059]) the server fetching the messages on the TCP port the server is listening to (Hoja Paragraph [0052]) wherein the communication indicates client IP address and port (Hoja Paragraph [0126]), and  5establishing, by the centralized management apparatus, the first IGP monitoring protocol session (Hoja Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hoja related to creating TCP sessions to share data between network devices and a central component and apply them to the teachings of Russ and Osborne for the purpose of performing server side monitoring of client devices to determine quality of service information (Hoja Paragraph [0012]). One would be motivated as such as this allows the system to play the role of a host and collect network data from multiple sources across the network (Hoja Paragraph [0050]).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Caldwell et al. (US 2006/0291446 A1) which teaches obtaining IGP topology entry for a plurality of routing entities in a BGP network and using the available routes to assign customized routing decisions.
Zhang et al. (US 2016/0050131 A1) which teaches performing path correctness testing for a service chain associated with a dataflow across a plurality of switches in a network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459                 

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459